 

e& ® pwr

vy
>
"tp
a,
z=
mi
i

Ronald Shamley, * IN THE
4007 Beachcraft Court
Temple Hills, Maryland 20748 CIRCUIT COURT
Plaintiff * FOR
v. * Prince George’s County 3 e D0
. i= arn
McDonalds Corporation, * g 2 2 Os
8301 Baltimore Avenue CALaD- 26(p o - cx
College Park, Maryland 20740 * Case No.: 2 Oo ae
=“ 2 Ey
and * : _ ii -* ;
= lL Am
International Golden Food, LLC, * -  < :
8996 Fern Park Drive
Burke, Virginia 22015 * :
Defendant — >

RERKAAKKKAAREE HK HARKEKKRAKKKREREKAKAAAEE AE RAKKKHRRAK RAH REAERE NKR AE K

COMPLAINT

 

Plaintiff, Ronald Shamley, by and through his attorneys, Seigel and Rouhana, LLC and

Paul N. Rouhana, files this action against the Defendants, McDonalds Corporation and

Intemational Goiden Food, LLC, for that:

a ue ALPE ORs,

1. On or about Jan 28, 2018, the Plaintiff, Ronald Shamle , was lawful

a = ? ald Shamley, was lawful? Bherating 1.8

+ her motor vehicle on the premises of McDonalds Corporation at 8301 Baltimore Ageltias (EE Ere i eo
RIF - HEH CAS 38 G8

College Parke, State of Maryland. TOTAL 175,
Rag? Pers Reet # 1658
2. On that date and at that location, the Plaintiff, was arriving at the locatictilto putt ue hace Bk S ast 7

breakfast when traveling through the parkin g lot he drove into an unmarked pothole.

3. Asa direct and proximate result of the poor conditions of the parking lot and driving
area on the property of the Defendant, as aforesaid, the Plaintiff was caused to suffer and sustain
serious, painful, and permanent injury about the thoracic muscles.

4. The Plaintiff was rendered sick, sore, and disabled.

ie
vi
my
Te
a
me
m
ma

5. The Plaintiff has incurred and will incur hospital, medical, and other expenses.

6. The Plaintiff has and will suffer physical and emotional pain and suffering.

7. The Plaintiff has lost and will lose time from her gainful employment and usual
avocations.

8. The Plaintiff was otherwise injured and damaged.

9. No conduct on the part of the Plaintiff contributed to the accident or to the injuries

sustained by her.
WHEREFORE, the Plaintiff, Ronald Shamley, demands judgment against the

Defendants, McDonalds Corporation and International Golden Food, LLC, jointly and severally,

in an amount in excess of $75,000.00, plus interest and cost of this action.

 

501 Fairmount Avenue, Suite 100
Towson, Maryland 21286

Direct Phone: 443-470-1006

Main Number: 443-470-1015
Facsimile: 443-470-1036

E-mail: prouhana@srlegalgroup.com
Counsel for Plaintiff

 
. aay
=
=

© Ronald Shamley, * ‘INTHE
“ 4007 Beachcraft Court
Temple Hills, Maryland 20748 * CIRCUIT COURT
Plaintiff * FOR
Vv. . Prince George’s County
McDonalds Corporation, *
8301 Baltimore Avenue
College Park, Maryland 20740 * Case No.:CAL20-18356
and *
International Golden Foads Feed, LLC, *
$996 Fern Park Drive
Burke, Virginia 22015

*

Defendants

*

AMENDED COMPLAINT

a9 ud
\ v0 que

goH oH 09
iy Hd 9

RRR AHA RRR EAHA ERR EEA ERERREREREEHA KERR AKNKMK REAR KRAREE

Plaintiff, Ronald Shamley, by and through his attorneys, Seigel and Rouhana, LLC and

Paul N. Rouhana, files this amended complaint against the Defendants, McDonalds Corporation

and International Golden Feed-Feods, LLC, for that:

1. On or about January 28, 2018, the Plaintiff, Ronald Shamley, was lawfully operating

College Parke, State of Maryland.

her his motor vehicle on the premises of McDonalds Corporation at 8301 Baltimore Avenue,

2. On that date and at that location, the Plaintiff, was arriving at the location to purchase

breakfast and when traveling through the parking lot he drove into an unmarked pothole.

3. As a direct and proximate result of the poor conditions of the parking lot and driving

area on the property of the Defendant, as aforesaid, the Plaintiff was caused to suffer and sustain

serious, painful, and permanent injury about the his thoracic muscles.

4. The Plaintiff was rendered sick, sore, and disabled.

 

nays
Apso wa
vy
F)
=
bl
ie.
in
Be

 

y ae ae)

5. The Plaintiff has incurred and will incur hospital, medical, and other expenses.
6. The Plaintiff has and will suffer physical and emotional pain and suffering.

7. The Plaintiff has lost and will lose time from her his gainful employment and usual

avocations.
8. The Plaintiff was otherwise injured and damaged.

9. No conduct on the part of the Plaintiff contributed to the accident or to the injuries

sustained by her him.
WHEREFORE, the Plaintiff, Ronald Shamley, demands Judgment against the
Defendants, McDonalds Corporation and International Golden Feed Foods, LLC, jointly and

severally, in an amount in excess of $75,000.00, plus interest and cost of this action.

/sf Paul N. Rouhana
Paul N. Rouhana (CPF No.: 0212190106)
Seigel & Rouhana, LLC
501 Fairmount Avenue, Suite 100
Towson, Maryland 21286
Direct Phone: 443-470-1006
Main Number: 443-470-1015
Facsimile: 443-470-1036

E-mail: prouhana@)srlegalgroup.com
Counsel for Plaintiff
